Title: To James Madison from Noah Webster, 20 August 1804
From: Webster, Noah
To: Madison, James



Sir.
New Haven Augt. 20th 1804
In the fall of Genl Hamilton, I feel, in common with my fellow-citizens, that the United States have lost a very distinguished character, & I sincerely deplore both the cause & the event. Yet I cannot join the voice of his admirers to the full extent of praise. He had some failings which very much lessened his public usefulness; and I believe he has some credit which does not belong to him. On one important point I wish for information, which is the reason of my troubling you with this letter.
Dr Mason, in his Eulogy, has asserted p. 11. that Genl Hamilton, with a view “to retrieve our affairs by establishing an efficient genl Government, consented to be a candidate for the legislature.” The year is not mentioned, nor am I disposed to question the fact. He adds—“it is indubitable that the original germ out of which has grown up our unexampled prosperity, was in the bosom of Hamilton.” This may be true that Gen H. very early perceived the necessity of a more efficient govt, than the old Confederation; but was not the germ of such a govt in the minds of many others? Dr Mason adds that Genl Washington accepted a seat in the Convention at the persuasion of Genl Hamilton. This may be true.
Mr Otis, in his Eulogy, has asserted that Genl Hamilton in the Convention at Annapolis “first suggested the proposal of attempting a radical change in the principles of our govt.” This may be true, as it respects the proposal in the Convention; but surely the proposal of a radical change was made long before. I published a pamphlet on the subject 18 months before, & took the pains to carry it in person to Genl Washington in May 1785—at his house you read it in the ensuing summer. It is entitled “Sketches of American Policy.” The remarks in the first three Sketches are general & some of them I now believe to be too visionary for practice—but the 4th Sketch, was intended expressly to urge, by all possible arguments, the necessity of a radical alteration in our system of Genl Govt, & an outline is there suggested. As a private man, young & unknown, I could do but little, but that little I did.
Who first suggested the proposition for the present Govt, I am not certain; but I have always understood & declared that you made the first proposal & brought forward a resolve for the purpose, in the House of Delegates, of Virginia, in the session of December 1785. In this I am confident of being correct, for I was in Richmond at that time. If wrong, please to set me right.
Mr Paine claims to be the first mover of the proposal for a national Govt; alledging that he suggested it to some friends in the year 1784 or 5. Mr Pelatiah Webster wrote a pamphlet on the subject of a different frame of govt, in 1784. Dr Dwight, in a Century sermon, 4 years ago, suggested ideas similar to what Dr Mason has published. This is a historical fact of some importance, & I think it ought to be known & authenticated, during your life. No honest man can wish to have credit for what is not due to him; & what is due to him, ought not to be with held or bestowed on another. I must beg the favor of you to communicate to me the facts, as far as you know them; not for the purpose of publication, but for the sake of enabling me to possess a true state of the facts, & correcting the errors of my neighbors.
I am reading, & am much pleased with, the first Vol. of the Life of Genl Washington. One or two errors have escaped the respectable author. In page 125. he has placed N Haven on Connecticut River, tho 39 miles west of it.
In page 103; he has given an account from Hutchinson of the origin of Representation in the Genl Court of Massachusetts—but the account is not perfectly correct. In the first Volume of my “Elements of Useful Knowledge” in the Office of State, p. 158 there is a brief but correct statement of that change, taken from the History written by Govr Winthrop, who was personally concerned in the transaction—a valuable authority which I believe Chief Justice Marshal does not possess. It lay in MS. till 1790, when I procured it to be copied & printed. It is now out of print, but is the safest guide of the historian for the first 14 years after the settlement of Boston. I am the more anxious to have the causes of that event fully stated, as the facts repel a suggestion often made by French writers, that in the division of Houses, in our legislatures, we have been led by a disposition to imitate the Parliament of Great Britain. It appears however that the first instance of it arose out of a state of things in Massachusetts, altogether extraneous to any such principle. I have the honor to be, Sir, with great respect Your Obedt Servt
N Webster
